Citation Nr: 0015064	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  95-13 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for glaucoma.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from July 1961 to July 1965 
and September 1965 to September 1968.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
May 1994 rating determination by the Columbia, South Carolina 
Regional Office (RO).  This case was previously before the 
Board in December 1996 and again in July 1998 and remanded 
for additional development and adjudication.

In a June 1999 rating decision, the RO, in pertinent part, 
granted entitlement to service connection for a right elbow 
disability and assigned a noncompensable evaluation.  The 
veteran has not expressed disagreement with this decision.  
Therefore, it is not presently before the Board and will not 
be addressed herein.

Finally, the Board notes that in February 1996 the veteran 
requested a personal hearing before a local hearing officer.  
The record reflects that the veteran canceled his August 1999 
hearing and has not requested that it be rescheduled.  Thus, 
the remaining claims are properly before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  When only the evidence favorable to the claim is 
considered, the claim for service connection for allergic 
rhinitis is plausible under the law.

2.  All available relevant evidence necessary for an 
equitable disposition of the veteran's claim for service 
connection for allergic rhinitis has been obtained by the RO.

3.  Hay fever was noted at examination conducted at the time 
of entry on active duty.

4.  There was no increase in severity of the underlying hay 
fever condition during the veteran's active duty.

5.  The veteran has not presented credible evidence to show 
that a chronic back disability or glaucoma began in military 
service or are otherwise related thereto.


CONCLUSIONS OF LAW

1.  The claim for service connection for allergic rhinitis is 
well grounded and the duty to assist has been met.  
38 U.S.C.A. § 5107 (West 1991) 

2.  The veteran's allergic rhinitis was not incurred in or 
aggravated during his military service.  38 U.S.C.A. §§ 1110, 
1111, 1131, 1153, 5107 (West 1991 & Supp. 1999); 38 C.F.R 
§§ 3.304(b), 3.306 (1999).

3.  The veteran's claims for entitlement to service 
connection for a back disability and glaucoma are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's July 1961 enlistment examination for his first 
period of service shows that he reported suffering from 
chronic frequent colds and seasonal hay fever.  Clinical 
evaluation of the sinuses was normal.  In August 1961 the 
veteran was treated on several occasions for complaints of 
low back pain with medication and heat and in April 1962 for 
hay fever.  His separation examination in July 1965 was 
negative for complaints or findings associated with hay 
fever, a chronic back disability or glaucoma.  

The veteran's reenlistment examination report dated in 
September 1965 again noted mild hay fever and clinical 
evaluation of the sinuses was normal.  He specifically denied 
bone or joint deformity or arthritis.  In April 1967, the 
veteran was evaluated for complaints of bilateral eye pain.  
He reported noticing rainbows and halos around light sources 
in the evening.  Recorded was the notation "pressure not 
impressive by touch."  Examination revealed no obvious 
pathology and the veteran was referred for further evaluation 
to rule out glaucoma.  External examination was negative and 
the anterior chamber of the eyes appeared deep.  The fundi 
were normal and slit lamp examination was negative.  A 
gonioscopy showed open angles at 360 degrees bilaterally.  
The clinical impression was "no evidence of glaucoma - wide 
open angles."  In November 1967, the veteran was treated for 
complaints of hay fever.  In July 1968 the veteran was 
treated for low back pain diagnosed as mild low back strain.  
The veteran's separation examination in September 1968 was 
negative for complaints or findings pertaining to the claimed 
disabilities.  

The post-service evidence of record includes private 
treatment records dated from 1978 to 1994.  Records from 
Richland Memorial Hospital show that in June 1978 the veteran 
was hospitalized for back and leg pain; he reported having 
difficulty off and on for several years with a flare-up one-
week prior to admission.  He underwent a hemilaminectomy at 
the L4-L5 level on the left.  The diagnosis at discharge was 
herniated disc, L4, L5, left.  There were no references 
linking the onset of back pathology to the veteran's military 
service.

Treatment records from R. Wilson, Jr., M.D. show periodic 
treatment for allergies between February 1984 to January 
1985.  In a February 1984 entry Dr. Wilson noted the veteran 
had received allergy shots five years previously.  No 
reference to symptoms present during military service was 
recorded.  

In December 1992, Dr. Phillip Jacobs noted that the veteran 
complained of blurry vision; a glaucoma evaluation was 
recommended.  At the time of private eye evaluation in 
January 1993 it was noted that there was no history of an eye 
disorder or injury.  

A note dated in November 1993 from private physician R. M. 
Laughlin, M.D. indicates the veteran had markedly constricted 
visual fields in each eye from glaucoma.  A subsequent 
statement from M.H. Rotberg, M.D. dated in January 1994 
indicates that he had treated the veteran over the past 
several months for glaucoma.

A June 1994 decision by a Social Security Administration 
(SSA) shows that the veteran was granted disability benefits 
based on glaucoma, hypertension, diabetes, back trouble and 
arthritis.  

The veteran presented testimony at a RO hearing in June 1995 
about the onset and severity of his claimed disabilities.  He 
testified that prior to service he had bouts of a mild form 
of hay fever during the spring that did not require therapy 
or allergy shots.  He testified that he first had a problem 
with hay fever in service in October 1962 and that the 
problems increased during his second period of service in the 
fall of 1965.  He testified that he was stationed in a high 
dust area where it seldom rained and that because of his 
symptoms he was given office hours for the first time. He 
testified that he suffered from a constant runny nose, 
sneezing and coughing and that his symptoms were more severe 
than the symptoms experienced during his usual springtime 
bouts.  He testified that he sought treatment from a private 
physician for several years beginning in the early 1970s and 
was eventually referred to an allergy expert in the late 
1970s or early 1980s.  He also testified that since he had 
nasal surgery the problems are not as severe.  

The veteran then testified that he first had a problem with 
his eyes in 1967 when he noticed halos around car lights and 
that he initially thought it was from his job as a welder.  
He testified that in the early 1970s he was referred to an 
eye specialist but was not told anything specifically, but 
that later a receptionist told him that he had been evaluated 
for glaucoma at that time.  In 1989, the veteran went to see 
another doctor after he noticed he was unable to read road 
signs and was prescribed glasses.  He was seen again in 1993 
and at that time told he had glaucoma. 

The veteran also testified that he first injured his back in 
August 1961 during boot camp.  He stated that he only sought 
medical treatment on one occasion because of the threat of a 
medical discharge.  He testified that he first sought 
treatment after service in 1978 and eventually had back 
surgery.  

Submitted during the hearing were private treatment records 
from the Piedmont Medical Center dated from 1972 to 1993.  
These records show that in October 1975 the veteran was 
treated for back injury, which had occurred approximately 1 
week earlier, diagnosed as low back strain.  No reference to 
chronic symptoms dating back to service was noted.  He was 
also treated for allergic rhinitis in May 1977 and received a 
series of allergy shots from June 1977 to November 1977.  In 
May 1978 the veteran was treated for back pain and in October 
1982 for lumbar strain.  In February 1984, the veteran 
underwent surgery for nasal septal obstruction due to nasal 
septal deformity and nasal allergy.  In December 1984 the 
veteran was treated for allergies.  Treatment reports from 
Carolina Surgical Center dated in June 1996 show the veteran 
underwent additional surgery for nasal obstruction secondary 
to extremely enlarged turbinates.  

Other records were received showing that the veteran was seen 
for eye examination in December 1973 on referral by Dr. H. 
Stone.  On that occasion he complained only of having had a 
headache for the past 2 weeks.  Following ophthalmologic 
examination, the final diagnosis was listed as "normal 
examination."  The veteran was also seen in March 1982, 
after being hit in the face with water, possibly including 
chemicals.  Following examination, a diagnosis of chemical 
conjunctivitis was made.  

A statement from the veteran's former employer dated in 
January 1997 shows the veteran was employed between October 
1968 and March 1969.  The veteran indicated in a handwritten 
note at the bottom that it was his first job after leaving 
the service and that he was given a pre-employment 
examination.  That examination report is not of record.

Additional private treatment records dated from December 1982 
to February 1997 primarily show treatment for hypertension 
and diabetes.  A January 1997 statement from M. Yousefian, 
M.D., shows current treatment for multiple problems including 
degenerative joint disease of the spine.

Additional evidence submitted in support of the claim 
includes an October 1997  lay statement from the veteran's 
representative attempting to establish incurrence of the 
veteran's claimed disabilities in service.  

Subsequent to the Board's most recent remand, in July 1998, 
the veteran was requested to provide complete information 
about treatment he had received for his claimed disorders.  
To that end attempts by the RO to obtain medical records from 
the veteran's former employers, at the addresses provided by 
the veteran, were unsuccessful.

Analysis

I.  Hay fever

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  Such a determination requires a 
finding of a current disability which is related to an injury 
or disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

The veteran will be considered to have in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance, or 
where clear and unmistakable evidence demonstrates that an 
injury or disease existed prior thereto.  History conforming 
to accepted medical principles should be given due 
consideration, in conjunction with basic clinical data, and 
be accorded probative value consistent with accepted medical 
and evidentiary principles in relation to value consistent 
with accepted medical evidence relating to incurrence, 
symptoms and course of the injury or disease, including 
official and other records made prior to, during and 
subsequent to service, together with all other lay and 
medical evidence concerning the inception, development and 
manifestations of the particular condition will be taken into 
full account.  38 C.F.R. § 3.304 (1999).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306 (1999).

Diseases of allergic etiology may not be disposed of 
routinely for compensation purposes as constitutional or 
developmental abnormalities.  Service connection must be 
determined on the evidence as to existence prior to 
enlistment and, if so existent, a comparative study must be 
made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress nor as due to 
the inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding on the absence of or 
removal of the allergen are generally to be regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be on the whole 
evidentiary showing.  38 C.F.R. § 3.380 (1999).

At the time of the veteran's entry into service in 1961, he 
reported that he had hay fever and the examiner, upon 
examination of the nose, noted seasonal hay fever.  Inasmuch 
as this disorder was noted at entry, the presumption of 
soundness upon entrance is rebutted.  Mild hay fever was also 
noted during the veteran's second period of service.  Thus, 
any presumption of soundness with respect to his second 
period of active service is rebutted by clear and convincing 
evidence that his allergic rhinitis preexisted service.

Since the veteran's service medical records clearly establish 
the preservice existence of hay fever, the Board needs next 
to determine whether the veteran's preexisting hay fever was 
aggravated during active duty.  In deciding a claim based on 
aggravation, the Board must determine whether there has been 
any measured worsening of the disability during service and 
then whether such worsening constitutes an increase in 
disability.  See Browder v. Brown, 5 Vet. App. 268, 271 
(1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  The 
United States Court of Appeals for Veterans Claims (Court) 
has stated that temporary or intermittent flare-ups during 
service of a preexisting injury or disease are not sufficient 
to be considered aggravation in service unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993).  Therefore, a 
determination must be made as to whether the underlying 
disease process did indeed worsen or whether there was a mere 
exacerbation of symptoms during service.

The evidence does not support a finding of an increase in 
severity during the veteran's active service.  Service 
medical records do not show treatment of hay fever during 
service other than in 1962 and again in 1967.  There is no 
indication of record that such treatment was reflective of 
more than flare-ups of the disability.  These entries are 
insufficient to establish an increase in disability as they 
do not indicate any permanent effects to the underlying hay 
fever during service.  The fact that the veteran exhibited 
symptoms in service, in and of itself, is not sufficient to 
show that the underlying condition, as contrasted to the 
symptoms, worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991).

Significantly the September 1968 separation examination 
report was negative for complaints or findings pertaining to 
hay fever.  In Hunt, the Court also held that the presumption 
of aggravation did not apply to a veteran with a preexisting 
disorder when the medical evidence showed only temporary 
defects during military service, and that the veteran was 
asymptomatic at separation.  see also Sondel v. West, 13 Vet. 
App. 213, 218-219 (1999).  Therefore, the service medical 
records also constitute clear and unmistakable evidence that 
rebuts the presumption of aggravation, assuming that it had 
attached (as a result of an increase in severity during 
service). 

The comparative study required under 38 C.F.R. § 3.380 
invokes consideration of continuity of symptomatology 
outlined in 38 C.F.R. § 3.303(b).  Here, the severity of the 
veteran's condition immediately following separation from 
service shows treatment for allergic rhinitis in May 1977 and 
that he received a series of allergy shots from June 1977 to 
November 1977.  He continued to receive periodic treatment 
for allergies between 1982 and 1997.  Although the veteran 
alleges treatment immediately following service, he has not 
proffered evidence of continued symptoms related to his 
respiratory condition immediately following service.  The May 
1977 record is the earliest medical record in the file, which 
shows the veteran was treated for symptoms associated with 
allergic rhinitis.  Accordingly, if the record does not shows 
evidence of continued symptoms related to his respiratory 
condition immediately following service, then that fact would 
tend to support the conclusion that the veteran's hay fever 
was essentially unaffected by service.  Thus, the evidence of 
record shows that the veteran's allergic rhinitis was marked 
by temporary or intermittent flare-ups, without a worsening 
of the underlying condition.

In making its determination, the Board has considered the 
veteran's testimony, which is considered credible insofar as 
he described his current symptoms and beliefs that his hay 
fever was aggravated in service.  However, it has not been 
indicated that he possesses the requisite medical 
qualifications to opine on a matter involving medical 
diagnosis or medical causation.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992) (a layperson is generally not 
competent to opine on a matter requiring knowledge of medical 
principles, such as causation or diagnosis).  Therefore, he 
does not possess the requisite medical knowledge to refute 
the medical conclusions in the service medical records.  The 
competent evidence in this case does not provide a basis for 
favorable action on the veteran's claim. 

The veteran was awarded SSA benefits in 1994.  While the RO 
did not obtain the veteran's SSA records, additional 
development to obtain these records is unnecessary in view of 
the medical evidence currently of record.  See Franzen v. 
Brown, 9 Vet. App. 235 (1996) (VA's obligation under 5103(a) 
to assist claimant in filing his claim pertains to relevant 
evidence which may exist or could be obtained).  The medical 
evidence of record suggests that the veteran was in generally 
good health until 1993 and that his SSA disability is related 
to glaucoma, diabetes, hypertension, back trouble and 
arthritis rather than the allergic rhinitis.  Thus, no useful 
purpose would be gained in further delaying a decision in 
this case by requesting SSA records.  Accordingly, the Board 
finds that the duty to assist in the development of the 
veteran's service connection claim for allergic rhinitis has 
been met.  38 U.S.C.A. § 5107(a).  

The Board has also considered the provisions of 38 U.S.C.A. 
§ 5107(b) (West 1991 & Supp. 1999), but the positive evidence 
is not in a state of balance with the negative evidence to 
otherwise permit a favorable determination on the veteran's 
claim. 


II.  Back Disability and Glaucoma

The preliminary requirement for establishing entitlement to 
any VA benefit is that the applicant submit a claim which is 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The Court has defined a well-grounded 
claim as "a plausible claim, one which is meritorious on its 
own or capable of substantiation."  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  If the claim is not well grounded, the veteran 
cannot invoke the VA's duty to assist in the development of 
the claim.  In the absence of evidence of a well-grounded 
claim, there is no duty to assist the claimant in developing 
the facts pertinent to the claim, and the claim must fail.  
Epps v. Gober , 126 F.3d 1464 (Fed. Cir. 1997); Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Gregory v Brown, 8 Vet. 
App. 563, 568 (1996) (en banc); Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

In order for a claim of service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in-service disease or 
injury and the current disability (medical evidence).  Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

The Court has indicated that a claim may be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

Service connection may be granted for disability which was 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  However, service 
connection cannot be granted when the claimed condition was 
merely acute and transitory.  When the fact of chronicity in 
service is not adequately supported, then continuity of 
symptomatology after discharge from service is required to 
support the claim.  38 C.F.R. § 3.303(b) (1999).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  

Service medical records show that the veteran was evaluated 
for back pain on at least two occasions during active duty, 
however, there is no credible evidence concerning whether the 
in-service complaints resulted in chronic back disability.  
Rather, the in-service complaints apparently were acute and 
transitory and resolved with treatment.  The veteran's 
September 1968 separation examination was negative for any 
residual disability.  There is no indication that any back 
disability now present had its origins during service.

The veteran testified that he did not seek treatment until at 
least 1978, 10 years after separation from service.  Other 
evidence of record contains a clinical reference to symptoms 
in 1975.  Even this date, however, is many years following 
service discharge.  Thus, the gap between separation from 
service and the first post-service indication of symptoms in 
this case fails to satisfy the continuity of symptomatology 
required to support the claim for entitlement to service 
connection.  That is, a back disability has not been shown to 
have been chronically present since service separation.  

The veteran has been very specific in asserting that he has a 
current back disability related to service and subsequent 
post-service medical records report herniated disc and 
degenerative joint disease of the lumbar spine.  However, the 
Board finds that, as a chronic back disability was not shown 
in service, and there is no indication from the record that 
any degenerative changes were manifested to a compensable 
degree within a year of service, there is no basis in the 
current record upon which to grant service connection.  
Treatment records in the 1970s do not link the development of 
chronic back pathology to service or to an incident therein.

With respect to the glaucoma, the medical evidence tends to 
establish that the veteran developed glaucoma after 
separation from military service.  Glaucoma was not diagnosed 
during service, although the veteran was referred for further 
study to rule out the presence of this disability, and the 
medical evidence of record contains no clinical reference to 
symptoms before 1993, more than 20 years after service 
discharge.  In this regard, the evidence shows that a number 
of years after service separation, in 1973, the veteran 
sought treatment from a private doctor for complaints of 
headaches.  Examination was within normal limits.  Thus, 
there is no competent evidence of glaucoma of service onset.  
Thus, the second prong of Caluza is not satisfied as there is 
no evidence that the veteran incurred glaucoma in service.

Further, the medical evidence has demonstrated no continuity 
of symptomatology between 1968 and 1993 and the veteran has 
not brought forth any competent evidence that would establish 
a nexus between his current symptoms and active military 
service.  In 1993, the veteran's private physician simply 
diagnosed glaucoma and did not specifically attribute it to 
the veteran's military service.  No additional post-service 
medical records that discuss the etiology of the veteran's 
glaucoma have been obtained and associated with the claims 
folder.

The only other evidence that attempts to establish incurrence 
of the veteran's claimed disabilities consists of the 
veteran's testimony.  While the Board has no reason to doubt 
his credibility, the veteran is not competent to enter 
conclusions which require medical opinions as to causation 
or, as in this case, the onset of a disease.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

The VA duty to obtain SSA records, or to otherwise assist the 
veteran in gathering evidence pertinent to the claim, is 
triggered only upon submission of a well-grounded claim.  
Tetro v. West, No. 97-1192, slip op. at 10 (Vet. App. Apr. 4, 
2000), citing Voerth v. West, 13 Vet. App. 117, 121 (1999).  
As indicated above, these claims are not well grounded and 
the duty to assist has not attached.  See Morton v. West, 12 
Vet. App. 477, 480-1 (1999), citing Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994); Anderson v. Brown, 9 Vet. App. 542, 546 
(1996).  Furthermore, the Board is aware of no circumstances 
in this matter that would put the VA on notice that any 
additional relevant evidence may exist which, if obtained, 
would well-ground the veteran's claims of entitlement to 
service connection.  See McKnight v. Gober, 131 F.3d 1483, 
1485 (Fed. Cir. 1997).  

In the absence of well-grounded claims, the Board does not 
have jurisdiction to decide the merits of the matter, and the 
appeal must be denied.  Boeck v. Brown, 7 Vet. App. 14 
(1994).


ORDER

Entitlement to service connection for allergic rhinitis is 
denied.

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for glaucoma is denied.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 


